UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

LINDA ASAMOAH, et ai.,
: C.A. No.: 1:19-ev-02119
Plaintiffs, : NON-ARBITRATION CASE
Vv.
JNJ EXPRESS, INC. and BRIAN : JURY TRIAL OF 12 DEMANDED
KEITH WINNINGHAM :

Defendants.

 

STIPULATED CONFIDENTIALITY AGREEMENT
AND PROTECTIVE ORDER

During the resolution of the current matter, JNJ Express, Inc. (hereinafter “JNJ”)
may be required to produce documents that might reveal confidential and proprietary
business information and trade secrets that should not be disclosed except in a highly
restricted manner. The parties desire to accomplish and facilitate resolution in this matter
without jeopardizing their business and commercial interests in the confidentiality of this
information. The undersigned parties therefore agree:

1. The parties shall have the right to designate as “Confidential” any
document, interrogatory answer, response to request for admission, deposition or
testimony that they give or produce in this case, provided that it concerns bona fide trade
secrets, nonpublic financial information, research and development information,
commercial information relating to future development plans or to competitive
consideration, information relating to negotiations or transactions currently in progress or
in prospect, or any other confidential business information. Any documents or

information designated as “Confidential” (hereinafter “Confidential Material”) shall have
the legend “CONFIDENTIAL” placed on it and thereafter shall be treated pursuant to
the provision of this Stipulated Confidential Agreement and Protective Order.

2. Confidential Material shall be used by the parties and their counsel solely
for the purpose of conducting and proceeding with the resolution of the above-captioned
litigation, excepted as noted below, and shall not be communicated at any time, in any
manner, directly or indirectly, to anyone other than a person qualified under the terms of
this Stipulated Confidential Agreement and Protective Order as set forth in paragraph 3,
below. The attorneys of record for the parties are responsible for employing adequate and
reasonable measures to ensure compliance with this Stipulated Confidential Agreement
and Protective Order.

3. Access to Confidential Material and to the information contained therein
(including extracts and summaries derived from such material) shall be restricted to the
following Qualified Persons (hereinafter “Qualified Persons”):

A. The attorneys working on this action on behalf of the parties and
their employees or agents working on this action;

B. The parties, their employees, officers and agents who are working
on this action and whose assistance is required in the preparation
of this matter for trial;

Cc. Experts and consultants who are employed or retained by any of
the parties or their counsel but only if such experts and consultants
reasonably believe they need the Confidential Material to render
such assistance and provided that they may not retain the
Confidential Material after that use has ended, and further provided
that such experts and consultants are advised of the existence of
this Stipulated Confidential Agreement and Protective Order and
given an opportunity to read it, and agree to treat such Confidential
Material in accordance with its terms;

D. The Court and its support personnel and court reporters;
E. Any person designated by mutual agreement of the parties, or by
the Court in the interest of justice, upon such terms as the Court
may deem proper.

4. The Qualified Person described in paragraph 3 shall not include any
competitor to JNJ and every recipient of Confidential Material is hereby enjoined from
disclosing such Confidential Material to any such competitor. A competitor of JNJ shall
be deemed to include any person or legal entity engaged to any degree in the brokerage of
interstate or intrastate shipment via commercial motor carrier. Any such disclosure shall
be deemed a material breach of this Stipulated Confidential Agreement and Protective
Order.

5. The inadvertent failure of a party to designate discovery material as
Confidential at the time of production shall not constitute a waiver of the party’s claim to
confidentiality as long as the party promptly designates such material as Confidential
Material under the protection of this Stipulated Confidential Agreement and Protective
Order.

6. A party shall not be obligated to challenge the propriety of a
confidentiality designation at the time made and its failure to do so shall not preclude a
subsequent challenge to such a designation. In the event that a party disagrees at any
stage of these proceedings with another party’s designation of any materials as
Confidential Material, the parties shall attempt to resolve such dispute in good faith on an
informal basis. If the disagreement cannot be resolved in this fashion, the objecting party
may, by sealed motion setting forth with specificity the materials challenged, seek an

order freeing that material from the designation as Confidential Material. Any material
as to which such a motion is made shall be treated as Confidential Material under the
provision of this order until further order of the Court.

7. In the event that counsel for any party files with the Court any confidential
Material or any papers containing or making reference to any such materials, such
materials and papers shall be filed only “Under Seal” in a sealed envelope that shall be
labeled “confidential Material Subject to Protective Order” and containing a statement
substantially in the following form:

This envelope contains documents that filed in this case by [Name of Party] and is

not to be opened, nor the contents thereof to be displayed or revealed, except by

Order of this Court.

8. This Protective Order shall not prevent Confidential Material from being
offered or received as evidence at trial, subject to such confidentiality measures as the
Court may then prescribe, if any. But for such use at trial, Confidential Material shall
continue to be treated in accordance with this Stipulated Confidential Agreement and
Protective Order. The use or admission of Confidential Material at trial shall not affect
the right of the producing party to designate the same or similar materials as Confidential
Material in any other subsequent litigation, civil action or proceeding.

9. Within thirty (30) days of the termination of this litigation, including the
final determination of any appeal, all Confidential Materials and all copies, summaries, or
excerpts thereof, shall be destroyed.

10. In the event that any recipient of Confidential Material is served with a
subpoena, document request or other request for the production of Confidential Material,

such recipient shall assert the existence of this Protective Order and refuse to produce
such documents. The recipient of the request shall immediately notify counsel for the
producing party and cooperate with such counsel to quash such disclosure.

11. This Stipulated Confidential Agreement and Protective Order shall survive
the termination of this litigation and the Court shall retain jurisdiction over the parties,
their attorneys, agents and employees, to enforce the provisions hereof.

12. Nothing contained in this Stipulated Confidential Agreement and
Protective Order and no action taken pursuant to it shall prejudice the right of any party
to contest the alleged relevancy, admissibility or discoverability of the Confidential
Material.

13. This Stipulated Confidential Agreement and Protective Order represents a
valid and binding agreement of the parties effective as of the date executed by their
authorized representatives.

14. Other Proceedings. By entering this Order and limiting the disclosure of
information in this case, the Court does not intend to preclude another court from finding
that information may be relevant and subject to disclosure in another case. Any person or
party subject to this Order who becomes subject to a motion to disclose another party’s
information designated as confidential pursuant to this Order shall promptly notify that
party of the motion so that the party may have an opportunity to appear and be heard on

whether that information should be disclosed.

 

 

DALTON & ASSOCIATES, P.A. YOUNG CONAWAY STARGATT &
TAYLOR, LLP
/s/ Drew C. Dalton /s/ Timothy Lengkeek
Drew C. Dalton, Esq. (DE ID #5878) Timothy E. Lengkeek, Esq. (DE ID #4116)
Cool Spring Meeting House Rodney Square
1106 West Tenth Street 1000 N. King Street
Wilmington, DE 19806 Wilmington, DE 19899
Phone: (302) 652-2050

Fax: (302) 652-0687

Attorney for Plaintiffs Linda Asamoah,
individually and a/n/f and Guardian Ad
Litem for JAO and BAO, minors; The
Estate of RAO; and Patrick K. Owusu,
individually, as Administrator of the Estate
of RAO, and a/n/f and Guardian Ad Litem
Jor JAO and BAO, minors

CICONTE SCERBA, LLC

/s/ Adam Wasserman
Adam F. Wasserman, Esq. (DE ID #5814)
1300 King Street
Wilmington, DE 19899
(302) 658-7101
Attorney for Plaintiffs Daniel Jason and
Susan Jason

Phone: (302) 571-6605

Attorney for Plaintiffs Lisa Frankel,
individually and as the personal
representative of The Estate of Albert
Frankel, and Bethany Frankel

SALMON, RICCHEZZA, SINGER &
TURCHI, LLP

/s/ Justin P. Callaway
Justin P. Callaway, Esquire (DE ID #4974)

222 Delaware Avenue, 11" Floor
Wilmington, Delaware 19801

Phone: (302) 655-1136

Fax: (302) 655-4291

Attorney for Defendants JNJ Express, Inc.
and Brian Keith Winningham

BY THE COURT:

apo

(0 :27-20
